                   IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF NEW MEXICO



RAYVELL VANN,

             Movant,

vs.                                                   No. CR 12-00966 PJK


UNITED STATES OF AMERICA,

             Respondent.


                MEMORANDUM OPINION AND ORDER
      DENYING MOTION FOR REDUCTION OF SENTENCE (ECF No. 341)


       Before the court is the handwritten motion filed by Movant Rayvell Vann seeking

a reduction of sentence under 18 U.S.C. § 3582(c)(1)(A). ECF No. 341. In addition, Mr.

Vann has filed various other documents in connection with his request. ECF Nos. 342 &

343. The court previously denied a motion for reduction of sentence on the merits and

Mr. Vann did not appeal. ECF No. 329. In the instant motion, Mr. Vann once again

challenges his federal sentence enhancement, arguing a predicate Nebraska conviction

does not qualify as a controlled substance offense. ECF No. 341. As the court has

explained many times, such would be a challenge to the validity of his sentence and

sound in a 28 U.S.C. § 2255 motion. See, e.g., ECF No. 337 (Order on Motion for

Reconsideration); ECF No. 334 (Memorandum Opinion and Order Dismissing Movant’s

Seventh § 2255 Motion); ECF No. 330 (Order Dismissing Sixth § 2255 Motion).
      NOW, THEREFORE, IT IS ORDERED that Movant Rayvell Vann’s 18 U.S.C.

§ 3582(c)(1)(A) motion (ECF No. 341) is denied.

      DATED this 14th day of July 2021, at Santa Fe, New Mexico.

                                       /s/ Paul Kelly, Jr.
                                       United States Circuit Judge
                                       Sitting by Designation




                                          2
